Lewis, Chief Justice:
This complaint in this action for divorce was filed in the office of the Clerk of Court for Williamsburg County on April 6, 1979, after personal service of the pleadings on April 4, 1979. A final divorce decree was issued on June 22, 1979, less than three months after the complaint was filed, and granted custody of the minor child of the marriage to the paternal grandparents. This appeal is from that decree.
*417Dispositive of the appeal is the contention by appellant that the final decree of divorce was “granted before three months after” the filing of the complaint seeking the divorce, in violation of the provisions of Section 20-3-80 of the 1976 Code of Laws of South Carolina. Section 20-3-80 prohibits the issuance of a divorce decree before three months after the filing of the complaint for divorce and is jurisdictional. See Anno. 62 ALR (2d) 1262. Therefore, the trial court clearly had no jurisdiction to grant the divorce before the expiration of the statutory time limit. The divorce decree is accordingly vacated and the cause remanded for such other proceedings as may be appropriate.
However, the award of custody of the minor child to the paternal grandparents shall remain in effect until the further order of the lower court.
Littlejohn, Ness, Gregory and Harwell, JJ., concur.